USCA11 Case: 20-10520      Date Filed: 01/21/2021    Page: 1 of 11



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10520
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 7:19-cr-00220-LSC-SGC-1

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                        versus

LADARIUS MAURICE WATSON,

                                                             Defendant - Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (January 21, 2021)

Before ROSENBAUM, ANDERSON, and ED CARNES, Circuit Judges.

PER CURIAM:

      Ladarius Watson pleaded guilty to two counts of Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a), and two counts of brandishing a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). He appeals his 180-
         USCA11 Case: 20-10520       Date Filed: 01/21/2021   Page: 2 of 11



month sentence, which the district court imposed after reducing his guidelines

range based on substantial assistance to authorities and then varying upward based

on his participation in four other crimes for which he was facing state charges.

Watson contends the court considered that participation “relevant conduct” under

United States Sentencing Guidelines § 1B1.3, and he argues doing so was plain

error because any participation was not during, in preparation for, or in the course

of avoiding detection for his federal crimes.

                                          I.

       In late November 2017, Watson and two other men robbed a Tuscaloosa

Quick Stop at gun point. Later that same night and two miles up the road, Watson

and the others robbed a Subway sandwich shop at gun point. Watson brandished a

rifle during both robberies.

      Less than an hour later, police stopped a car carrying Watson and the two

other men. A loaded rifle was on the seat next to Watson, and officers found

objects and money stolen in the robberies inside the car. During a “show up” with

victims and witnesses of the robberies, two people identified Watson as one of the

Quick Stop robbers. Although Watson initially denied being involved, he later

admitted to committing the Quick Stop and Subway robberies with the two other

men (one of whom was the getaway driver).

      Watson was charged with two counts of Hobbs Act robbery and two counts


                                          2
          USCA11 Case: 20-10520      Date Filed: 01/21/2021    Page: 3 of 11



of brandishing a firearm during a crime of violence, and he pleaded guilty to all

four charges through a written plea agreement. In it, Watson agreed to testify

against his codefendants and the government agreed to request a downward

departure in the calculation of his guidelines sentence if he provided substantial

assistance to authorities.

      The presentence investigation report gave Watson’s base offense level as 20

under U.S.S.G. § 2B3.1(a). The PSR then applied a two-level increase under

U.S.S.G. § 3D1.4 as a multiple count adjustment and a three-level reduction under

U.S.S.G. § 3E1.1(a)–(b) for acceptance of responsibility, giving him a total offense

level of 19. Watson had zero criminal history points, which put him in criminal

history category I. Based on a total offense level of 19 and a criminal history

category of I, Watson’s guidelines range for the two robberies was 30 to 37

months.

      The two brandishing offenses carried statutory minimum sentences of 7

years each, which under 18 U.S.C. § 924(c)(1)(D)(ii) had to run consecutively to

Watson’s sentence for the robberies. As a result Watson’s total guidelines range

became 198 to 205 months. The statutory maximum sentences were 20 years for

each of the robberies and life imprisonment for each of the brandishing offenses.

      The PSR noted that Watson had six pending Alabama state charges. Two of

those charges were related to the Hobbs Act robberies. The other four charges


                                          3
         USCA11 Case: 20-10520       Date Filed: 01/21/2021   Page: 4 of 11



related to three robberies and one burglary Watson was alleged to have committed

against four separate convenience stores in November and December 2017. The

PSR also noted that under U.S.S.G. § 5G1.3(c) Watson’s sentence for his federal

crimes should run concurrently with any anticipated but not yet imposed state

sentence he later received for state offenses that were U.S.S.G. § 1B1.3 “relevant

conduct.”

      Before sentencing, the government filed a memorandum that contained a

motion to depart under U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e) based on

Watson’s substantial assistance to authorities. It recognized that the low end of his

guidelines range was 198 months but recommended a 95-month sentence because

he testified against the getaway driver at trial. Watson’s own memorandum

requested a sentence of 84 months.

      At Watson’s initial sentence hearing, the district court adopted the total

guidelines range of 198 to 205 months. The court then asked for more detail about

Watson’s involvement in the robberies and burglary underlying the pending

Alabama state charges. Watson asserted that he “had absolutely no involvement”

in them, so the court postponed sentencing him until it could hear testimony from

the officer who investigated those cases.

       When the sentence hearing resumed, the district court began by clarifying

that it had granted the government’s motion for a downward departure “to the


                                            4
         USCA11 Case: 20-10520       Date Filed: 01/21/2021    Page: 5 of 11



extent that [the court] reduced the sentencing guideline range, as far as custody

goes only, to 95 months.” The court also explained that it had not sentenced

Watson during the initial hearing because the court did not find it “appropriate for

him to get a 95[-]month sentence,” despite the government’s recommendation, if

he had “committed further armed robberies” after the Hobbs Act robberies in this

case. Watson noted that he did “not need or want the government to put on any

testimony,” but he also did not want to admit to being guilty of the pending state

charges, so the court heard from the investigating officer.

      The officer testified about the four state charges that did not involve the

Quick Stop and Subway robberies. About the first of those charges, the November

2017 armed robbery of a Tuscaloosa Buddy’s Food Mart, the officer testified that

Watson admitted his car was used in the robbery but claimed that he wasn’t present

for it; that video surveillance showed the robber wearing the same boots Watson

had on when he was arrested; and that phone records showed Watson’s cell phone

was at the Buddy’s Food Mart at the time of the robbery. About the second

charge, the November 2017 armed burglary of a Chevron Swift Shop, the officer

testified that video surveillance showed the burglar wearing a hat later recovered

from Watson’s car, which he said belonged to a friend but admitted he wore; that

video surveillance showed the burglar wearing the same boots Watson was

wearing when he was arrested; and that phone records put Watson’s cell phone at


                                          5
         USCA11 Case: 20-10520        Date Filed: 01/21/2021    Page: 6 of 11



the Chevron Swift Shop during the burglary.

      About the third charge, the December 2017 armed robbery of a Circle K, the

officer testified that Watson admitted in a recorded interview to committing the

robbery and to striking a victim with a handgun during it and that two co-

conspirators identified him as one of the robbers. About the fourth charge, the

December 2017 armed robbery of a Chevron gas station, the officer testified that:

video surveillance showed Watson browsing inside the gas station for six minutes

before leaving to get into a brown car; video surveillance showed three masked

men then running from the brown car into the gas station to rob it; and officers

later found the same brown car outside of Watson’s apartment complex. The

officer also testified that Watson admitted to being part of the planning of the

Chevron robbery and two co-conspirators identified him as the person who picked

the places to be robbed, helped plan the Chevon robbery, and “cased” the business

for them before they went inside to rob it.

      After the officer’s testimony, Watson asked the court to sentence him to the

government’s recommended 95 months. But the court declined to do so,

explaining:

      This is a horrendous crime. Not just because what he did in these
      particular ones he pled guilty to, but the court finds he actively
      participated [in] and committed the other robberies and the armed
      burglary that occurred. It is not reasonable or logical or equitable or fair
      for [Watson] to receive a 95 month sentence. The other defendant had
      not committed these other robberies that I sentenced to 95 months . . . .
                                           6
           USCA11 Case: 20-10520     Date Filed: 01/21/2021    Page: 7 of 11




The court reiterated that Watson “was facing 198 months at the low end of the

guideline range” and added that, with the 7-year statutory minimums for the

brandishing offenses and the 20-year statutory maximums for the robberies,

Watson was facing a total of 54 years in prison. Reaffirming its intention to give

Watson “the benefit of the downward departure based on his substantial

assistance,” the court stated that it was “not going [to] give him 54 years” or “648

months.”

      Instead the court sentenced Watson to 60 months on each count, with the

two Hobbs Act robbery sentences running concurrently and the two brandishing

sentences running consecutively, for a total of 180 months. The court described

180 months as “a good compromise” because “it’s actually giving him 18 months

less than the minimum or the low end of the guideline range.” The court then

further explained the reasoning behind its sentence:

      My obligation is to sentence the defendant to a sentence which is
      sufficient but not more than necessary to accomplish the sentencing
      goals set forth in the federal statutes, and I believe I have accomplished
      that with my sentence. In other words, he has gotten the benefit of
      substantial assistance, but yet also considering -- and I think was
      probably light based upon the other charges.

      And I assume he may very well get some extra time from the state court.
      He certainly deserves it. He has gone on an armed robbery spree and
      this is a menace to society. It ends up with people getting killed or hurt
      and it should not be stood [sic] in any sense of the word.

      Watson did not object. The court then further clarified how it had arrived at
                                          7
            USCA11 Case: 20-10520     Date Filed: 01/21/2021   Page: 8 of 11



Watson’s sentence, noting it had “varied down or, excuse me, departed down based

on the 5K1 motion and then varied up based upon your relevant conduct, robberies,

and such.” The court also memorialized its decision to depart downward and then

vary upward in its Statement of Reasons for Watson’s sentence, which noted that

the variance was based on several § 3553(a) considerations including Watson’s

role in the offense, his extreme conduct, his history and characteristics, and the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment, and adequately deter criminal conduct. Watson appealed his

sentence.

                                          II.

      We review only for plain error an asserted error raised for the first time on

appeal. See United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

Plain error review requires a defendant to demonstrate, among other things, an

error occurred that was plain and affected his substantial rights. Id.

      In calculating a defendant’s guidelines range, a sentencing court must

consider all “relevant conduct” attributable to him under U.S.S.G. § 1B1.3. See

United States v. Maddox, 803 F.3d 1215, 1221 (11th Cir. 2015). Relevant conduct

includes certain “acts or omissions” that “occurred during the commission of the

offense of conviction, in preparation for that offense, or in the course of attempting

to avoid detection or responsibility for that offense.” U.S.S.G. § 1B1.3. But even


                                          8
          USCA11 Case: 20-10520        Date Filed: 01/21/2021    Page: 9 of 11



if conduct is not relevant under § 1B1.3, the court is “still entitled to consider” it

“in deciding whether to vary outside the guideline range” when the conduct is

“directly germane” to the 18 U.S.C. § 3553(a) factors. See United States v.

Overstreet, 713 F.3d 627, 637–38 (11th Cir. 2013). “[T]he concept of ‘relevant

conduct’ under U.S.S.G. § 1B1.3 pertains to determining the appropriate offense

level, which is then used to calculate the guideline range. In contrast . . . [conduct]

completely unrelated to [the] offense of conviction . . . may be considered as part

of the defendant’s ‘history and characteristics’ and other § 3553(a) factors and,

thus, may be considered in imposing a variance.” Id. at 638 n.14. Section 3553(a)

requires the court to issue a sentence that is “sufficient, but not greater than

necessary” to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from future

criminal conduct. See 18 U.S.C. § 3553(a).

                                          III.

      Watson contends that the district court considered his pending Alabama state

charges as relevant conduct under U.S.S.G. § 1B1.3. He argues that doing so was

plain error because those crimes were not part of the same pattern of misconduct as

his federal crimes, were not committed during his federal crimes, and were not

attempts to avoid detection for his federal crimes. He argues the plain error

affected his substantial rights because his similarly situated codefendant received a


                                            9
         USCA11 Case: 20-10520       Date Filed: 01/21/2021    Page: 10 of 11



95-month sentence while he received a 180-month sentence — “almost double” —

based solely on the court’s finding that his “relevant conduct, robberies, and such”

warranted a harsher sentence.

      The government contends that the court used the phrase “relevant conduct”

“in a colloquial sense and not as the term of art defined in § 1B1.3” and that it

considered Watson’s state crimes only under § 3553(a). It notes Watson’s

sentence is well below the statutory maximum and also below the guidelines range

that was originally in place before its substantial assistance motion. It argues that

“§ 1B1.3 played no role in the district court’s selection of Watson’s sentence,” so

“there was no error, much less plain error.”

      The government is correct. The record makes clear that the district court did

not consider the conduct underlying Watson’s Alabama state charges when it

determined his guidelines range, after granting the government’s substantial

assistance motion, was 95 months. The court considered that conduct only when it

decided to vary upward from the guidelines range to a 180-month sentence, which

we have held it has every right to do. See Overstreet, 713 F.3d at 637–38. The

court explained how it used the details of Watson’s state crimes at the sentence

hearing, where it noted his “armed robbery spree” was “a menace to society” that

could “end[] up with people getting killed or hurt,” and again in its written

statement of reasons, where it cited several § 3553(a) factors within which those


                                          10
         USCA11 Case: 20-10520      Date Filed: 01/21/2021    Page: 11 of 11



details fit. The district court’s choice of sentence, within Watson’s guidelines

range and well below his statutory maximum, was not error, plain or otherwise.

      AFFIRMED.




                                         11